DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 02/21/2022 has been acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 in Fig 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2017/0187269 to Noji.
As per claims 1 and 3, Noji discloses a coil insertion device and associated insertion method for inserting a wound coil (stator coil 16, Fig 1 and 6-8) into slots (slots 12, Fig 1 and 6-8) formed in a stator core (stator core 10, Fig 1 and 6-8) and opening to a through-hole of the stator core, by placing the coil in the through-hole (see Fig 6-7), and by expanding the coil to move the coil from inside toward outside with respect to the stator core (see Fig 7-8), the coil insertion device comprising:
a piece member insertion step using a coil expander (pressing tool 30, Fig 1-2 and 6) including a plurality of piece members (plate like pushers 33, Fig 2-3 and 6) arranged in an annular shape into a first position (see Fig 2a and 7) wherein the plurality of piece members are reduced in diameter (see narrow tip portion 33a of plate like pushers 33, Fig 1-2 and 6) to be smaller than an inner diameter of the wound coil and inserting the plurality of piece members inside the wound coil (see Fig 6), a coil insertion step including expanding the wound coil from inside toward outside by moving the plurality of piece member from the first position to a second position (see Fig 2b and 8) where the plurality of piece members are expanded in diameter (see tapered portion 33b and wide portions 33c of plate like pushers 33, Fig 1-2 and 6), thereby inserting the wound coil into the slots at once (see Fig 6-8; Para 0064 and 0067-0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0187269 to Noji in view of US 5,491,886 to Kieffer.
As per claim 2, Noji does not explicitly disclose that the plurality of piece members have a closed outer peripheral surface that is continuous in a circumferential direction in both the first position and the second position.
However, secondary reference, Kieffer discloses a similar device for pressing a wound coil (windings W, Fig 2-3) into slots (“winding receiving slots” Col 1 line 11-18) formed in a stator core (stator assembly S, Fig 2-3) by expanding to move the coil from inside toward outside with respect to the stator core, the coil insertion device comprising: a coil expander (blocking mechanism 1, Fig 2-3) including a plurality of piece members (narrow expanding elements 11 and wide expanding elements 13, Fig 2-11 and 20-21) arranged in an annular shape (see Fig 20-21), wherein the plurality of piece members are movable between a first position where the plurality of piece members are reduced in diameter so as to be insertable inside the wound coil (see Fig 20a and 21a), and a second position where the plurality of piece members are expanded in diameter from the first position so as to press the wound coil from inside toward outside (see Fig 20c and 21c), thereby pressing the wound coil in the slots at once (Col 6 line 8-29 and 45-56);  wherein the plurality of piece members have a closed outer peripheral surface that is continuous in a circumferential direction in both the first position and the second position (see first position in Fig 20a and 21a with a closed outer peripheral surface formed by the wide expanding elements 13; see second position in Fig 20c and 21c with a closed outer peripheral surface formed by the narrow expanding elements 11 and wide expanding elements 13; Col 1 line 42-53 and Col 6 line 45-56).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the current invention to modify the disclosure of Noji with the aforementioned teachings of Kieffer as to modify the structure of the coil expander to be expandable between a first position and a second position to insert the wound coil into the slots at once, wherein the first position and the second position have a closed outer peripheral surface that is continuous in a circumferential direction with the reasonable expectation that this would allow for the stator coil to be pushed into the slots of the stator core as taught by Noji wherein no gaps are present between the piece members of the coil expander as taught by Kieffer, thereby preventing the stator coil from being damaged by entering gaps during the coil insertion step (Kieffer: Col 1 line 42-53 and Col 6 line 45-56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729